Exhibit 10.3 - Security Agreement




SECURITY AGREEMENT

among

LEE ENTERPRISES, INCORPORATED,

CERTAIN SUBSIDIARIES OF LEE ENTERPRISES, INCORPORATED

 

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

________________________________

Dated as of November 21, 2008

________________________________

 







 







NEWYORK 6868044 (2K)

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

ARTICLE I SECURITY INTERESTS

2

 

1.1 Grant of Security Interests

2

 

1.2 Power of Attorney

5

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

6

 

2.1 Necessary Filings

6

 

2.2 No Liens

6

 

2.3 Other Financing Statements

6

 

2.4 Chief Executive Office, Record Locations

6

 

2.5 [RESERVED]

6

 

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc.

7

 

2.7 [RESERVED].

7

 

2.8 Certain Significant Transactions.

7

 

2.9 Non-UCC Property

8

 

2.10 As-Extracted Collateral; Timber-to-be-Cut

8

 

2.11 Collateral in the Possession of a Bailee

8

 

2.12 Recourse

8

 

2.13 Certain Representations and Warranties Regarding Certain Collateral

8

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

9

 

3.1 Additional Representations and Warranties

9

 

3.2 Maintenance of Records

9

 

3.3 Direction to Account Debtors; Contracting Parties; etc.

10

 

3.4 Modification of Terms; etc.

10

 

3.5 Collection

10

 

3.6 Instruments

11

 

3.7 Assignors Remain Liable Under Accounts

11

 

3.8 Assignors Remain Liable Under Contracts

11

 

3.9 Deposit Accounts; Etc.

11

 

3.10 Letter-of-Credit Rights

12

 

3.11 Commercial Tort Claims

13

 

3.12 Chattel Paper

13

 

3.13 Further Actions

13

 

 



NEWYORK 6868044 (2K)

(i)

 



 



 

--------------------------------------------------------------------------------

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

13

 

4.1 Additional Representations and Warranties

13

 

4.2 Licenses and Assignments

14

 

4.3 Infringements

14

 

4.4 Preservation of Marks

14

 

4.5 Maintenance of Registration

14

 

4.6 Future Registered Marks and Domain Names

14

 

4.7 Remedies

15

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

15

 

5.1 Additional Representations and Warranties

15

 

5.2 Licenses and Assignments

16

 

5.3 Infringements

16

 

5.4 Maintenance of Patents or Copyrights

16

 

5.5 Prosecution of Patent or Copyright Applications

16

 

5.6 Other Patents and Copyrights

16

 

5.7 Remedies

16

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

17

 

6.1 Protection of Collateral Agent’s Security

17

 

6.2 Warehouse Receipts Non-Negotiable

17

 

6.3 Additional Information.

17

 

6.4 Further Actions

17

 

6.5 Financing Statements

18

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

18

 

7.1 Remedies; Obtaining the Collateral Upon Default

18

 

7.2 Remedies; Disposition of the Collateral

20

 

7.3 Waiver of Claims

20

 

7.4 Application of Proceeds

21

 

7.5 Remedies Cumulative

23

 

7.6 Discontinuance of Proceedings

24

ARTICLE VIII INDEMNITY

24

 

8.1 Indemnity

24

 

8.2 Indemnity Obligations Secured by Collateral; Survival

25

ARTICLE IX DEFINITIONS

25

ARTICLE X MISCELLANEOUS

33

 

10.1 Notices

33

 

10.2 Waiver; Amendment

34

 

10.3 Obligations Absolute

34

 

 



NEWYORK 6868044 (2K)

(ii)

 





 

--------------------------------------------------------------------------------

 

10.4 Successors and Assigns

34

 

10.5 Headings Descriptive

35

 

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

35

 

10.7 Assignor’s Duties

36

 

10.8 Termination; Release

36

 

10.9 Counterparts

37

 

10.10 Severability

37

 

10.11 The Collateral Agent and the other Secured Creditors

37

 

10.12 Additional Assignors

38

 

ANNEX A

Schedule of Chief Executive Offices Address(es) of Chief Executive Office

ANNEX B

[Reserved]

ANNEX C

Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location, Organizational Identification Numbers and Federal Employer
Identification Numbers

ANNEX D

[Reserved]

ANNEX E

Description of Certain Significant Transactions Occurring Within One Year Prior
to the Date of the Security Agreement

ANNEX F

Schedule of Deposit Accounts

ANNEX G

Form of Control Agreement Regarding Deposit Accounts

ANNEX H

Schedule of Commercial Tort Claims

ANNEX I

Schedule of Marks and Applications; Internet Domain Name Registrations

ANNEX J

Schedule of Patents

ANNEX K

Schedule of Copyrights

ANNEX L

Grant of Security Interest in United States Trademarks

ANNEX M

Grant of Security Interest in United States Patents

ANNEX N

Grant of Security Interest in United States Copyrights

ANNEX O

Schedule of Stock

ANNEX P

Schedule of Notes

ANNEX Q

Schedule of Limited Liability Company Interests

ANNEX R

Schedule of Partnership Interests

ANNEX S

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

 

 

[Remainder of this page intentionally left blank]

 

NEWYORK 6868044 (2K)

(iii)

 

 

 



 

 



 

--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of November 21, 2008, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of Deutsche Bank Trust Company Americas, as Collateral
Agent (together with any successor Collateral Agent, the “Collateral Agent”),
for the benefit of the Secured Creditors (as defined below). Certain capitalized
terms as used herein are defined in Article IX hereof. Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and
SunTrust Capital Markets, Inc., as Joint Lead Arrangers, Deutsche Bank
Securities Inc., as Book Running Manager, SunTrust Bank, as Syndication Agent,
Bank of America, N.A., The Bank of New York and The Bank of Tokyo-Mitsubishi,
Ltd., Chicago Branch, as Co-Documentation Agents, and Deutsche Bank Trust
Company Americas, as administrative agent (together with any successor
administrative agent, the “Administrative Agent”), have entered into an Amended
and Restated Credit Agreement, dated as of December 21, 2005 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making and continuation of Loans to, and the
issuance and maintenance of, and participation in, Letters of Credit for the
account of, the Borrower, all as contemplated therein (the Lenders, each Issuing
Lender, the Administrative Agent, the Collateral Agent and each other Agent are
herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more of its Qualified Wholly-Owned Domestic
Subsidiaries have heretofore entered into, and/or may at any time and from time
to time enter into, one or more Interest Rate Protection Agreements and/or Other
Hedging Agreements with one or more Lenders or any affiliate thereof (each such
Lender or affiliate, even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”; and with each
such Interest Rate Protection Agreement and/or Other Hedging Agreement with an
Other Creditor being herein called a “Secured Hedging Agreement”);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

WHEREAS, it is a condition precedent to the making and continuation of Loans to
the Borrower and the issuance and maintenance of, and participation in, Letters
of Credit for the account of the Borrower under the Credit Agreement and to the
Other Creditors entering into Secured Hedging Agreements that each Assignor
shall have executed and delivered to the Collateral Agent this Agreement; and

 

 

NEWYORK 6868044 (2K)

 

 



 

--------------------------------------------------------------------------------

WHEREAS, each Assignor will obtain benefits from the incurrence and continuation
of Loans by the Borrower and the issuance and maintenance of, and participation
in, Letters of Credit for the account of the Borrower under the Credit Agreement
and the entering into and maintaining by the Borrower and/or one or more of its
Qualified Wholly-Owned Domestic Subsidiaries of Secured Hedging Agreements and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make and
continue Loans to the Borrower and issue, maintain, and/or participate in,
Letters of Credit for the account of the Borrower and the Other Creditors to
maintain and/or enter into Secured Hedging Agreements with the Borrower and/or
one or more of its Qualified Wholly-Owned Domestic Subsidiaries;

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

ARTICLE I

 

SECURITY INTERESTS

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Assignor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Assignor, or in which or to which such Assignor
has any rights, in each case whether now existing or hereafter from time to time
acquired:

 

(i)

each and every Account;

 

 

(ii)

all cash;

 

 

(iii)

the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

 

 

(iv)

all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);

 

 

(v)

all Commercial Tort Claims;

 

 

(vi)

all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and Trade Secret Rights;

 

 

(vii)

all Contracts, together with all Contract Rights arising thereunder;

 

 

NEWYORK 6868044 (2K)

-2-

 

 

 



 

--------------------------------------------------------------------------------

 

(viii)

all Copyrights;

 

(ix)

all Equipment;

 

(x)

all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

 

 

(xi)

all Documents;

 

 

(xii)

all General Intangibles;

 

 

(xiii)

all Goods;

 

 

(xiv)

all Instruments;

 

 

(xv)

all Inventory;

 

 

(xvi)

all Financial Assets;

 

 

(xvii)

all Joint Venture Investment Property;

 

 

(xviii)

all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

 

(xix)

all Marks, together with the registrations and right to all renewals thereof,
the goodwill of the business of such Assignor symbolized by the Marks and all
causes of action arising prior to or after the date hereof for infringement of
any of the Marks or unfair competition regarding the same;

 

(xx)

all Notes;

 

(xxi)

all Patents, together with all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same;

 

 

(xxii)

all Permits;

 

 

(xxiii)

all Security Entitlements and other Investment Property (to the extent not
already covered by another clause of this Section 1.1(a));

 

 

(xxiv)

all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

 

(xxv)

all Supporting Obligations; and

 

 

NEWYORK 6868044 (2K)

-3-

 

 

 



 

--------------------------------------------------------------------------------

(xxvi)  all Proceeds and products of any and all of the foregoing (all of the
above, the “Collateral”).

 

Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Property.

 

(b)       The security interest of the Collateral Agent under this Agreement
automatically (and without the taking of any action by any Assignor) extends to
all Collateral which any Assignor may acquire, or with respect to which such
Assignor may obtain rights, at any time during the term of this Agreement, and
each Assignor shall (to the extent provided below) take the following actions as
set forth below (as promptly as practicable and, in any event, within 10 days
after it obtains such Collateral) for the benefit of the Collateral Agent and
the other Secured Creditors:

(i)      with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Assignor shall physically deliver such Certificated Security
to the Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;

(ii)       with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Assignor shall cause the issuer of such
Uncertificated Security to duly authorize, execute, and deliver to the
Collateral Agent, an agreement for the benefit of the Collateral Agent and the
other Secured Creditors substantially in the form of Annex S (appropriately
completed to the satisfaction of the Collateral Agent and with such
modifications, if any, as shall be satisfactory to the Collateral Agent)
pursuant to which such issuer agrees to comply with any and all instructions
originated by the Collateral Agent without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;

(iii)      with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Assignor shall promptly notify the Collateral Agent thereof and shall promptly
take (x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y)
such other actions as the Collateral Agent deems necessary or desirable to
effect the foregoing;

(iv)      with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a

 

 

NEWYORK 6868044 (2K)

-4-

 

 

 



 

--------------------------------------------------------------------------------

certificate and is a Security for purposes of the UCC, the procedure set forth
in Section 1.1(b)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 1.1(b)(ii)
hereof;

(v)       with respect to any Note, physical delivery of such Note to the
Collateral Agent, endorsed in blank, or, at the request of the Collateral Agent,
endorsed to the Collateral Agent; and

(vi)      with respect to cash proceeds from any of the Collateral, at the
reasonable request of the Collateral Agent or upon an occurrence of a Default or
an Event of Default, (i) establishment by the Collateral Agent of a cash account
in the name of such Assignor over which the Collateral Agent shall have
“control” within the meaning of the UCC and at any time any Default or Event of
Default is in existence no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Collateral Agent and (ii)
deposit of such cash in such cash account.

(c)         In addition to the actions required to be taken pursuant to Section
1.1(b) hereof, each Assignor shall take the following additional actions with
respect to the Collateral:

(i)        with respect to all Collateral of such Assignor whereby or with
respect to which the Collateral Agent may obtain “control” thereof within the
meaning of Section 8-106 of the UCC (or under any provision of the UCC as same
may be amended or supplemented from time to time, or under the laws of any
relevant State other than the State of New York), such Assignor shall take all
actions as may be requested from time to time by the Collateral Agent so that
“control” of such Collateral is obtained and at all times held by the Collateral
Agent; and

(ii)       each Assignor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Collateral Agent), to be
filed in the relevant filing offices so that at all times the Collateral Agent’s
security interest in all Investment Property and other Collateral which can be
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC) is
so perfected.

1.2 Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable to protect the interests
of the Secured Creditors, which appointment as attorney is coupled with an
interest.

 

 

NEWYORK 6868044 (2K)

-5-

 

 

 



 

--------------------------------------------------------------------------------

ARTICLE II

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1 Necessary Filings. All filings, registrations, recordings and other actions
necessary or appropriate to create, preserve and perfect the security interest
granted by such Assignor to the Collateral Agent hereby in respect of the
Collateral have been accomplished and the security interest granted to the
Collateral Agent pursuant to this Agreement in and to the Collateral creates a
valid and, together with all such filings, registrations, recordings and other
actions, a perfected security interest therein prior to the rights of all other
Persons therein and subject to no other Liens (other than Permitted Liens) and
is entitled to all the rights, priorities and benefits afforded by the Uniform
Commercial Code or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by possession or control (within the meaning of the UCC as in effect on the date
hereof in the State of New York), by filing a financing statement under the
Uniform Commercial Code as enacted in any relevant jurisdiction or by a filing
of a Grant of Security Interest in the respective form attached hereto in the
United States Patent and Trademark Office or in the United States Copyright
Office.

2.2 No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien or other right, title or interest of any Person
(other than Permitted Liens), and such Assignor shall defend the Collateral
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the Collateral Agent.

2.3 Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Assignor will
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor or in connection with Permitted Liens.

2.4 Chief Executive Office, Record Locations. The chief executive office of such
Assignor is, on the date of this Agreement, located at the address indicated on
Annex A hereto for such Assignor. During the period of the four calendar months
preceding the date of this Agreement, the chief executive office of such
Assignor has not been located at any address other than that indicated on Annex
A in accordance with the immediately preceding sentence, in each case unless
each such other address is also indicated on Annex A hereto for such Assignor.

 

2.5 [RESERVED].

 

 

NEWYORK 6868044 (2K)

-6-

 

 

 



 

--------------------------------------------------------------------------------

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc. The exact legal name of each Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location, the organizational identification number (if any) of such Assignor,
the Federal Employer Identification Number (if any); and whether or not such
Assignor is a Transmitting Utility, is listed on Annex C hereto for such
Assignor. Such Assignor shall not change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any),
or its Federal Employer Identification Number (if any) from that used on Annex C
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) such Assignor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 15 days’ prior
written notice of each change to the information listed on Annex C (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex C which shall correct all
information contained therein for such Assignor, and (ii) in connection with the
respective such change or changes, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
such Assignor does not have an organizational identification number on the date
hereof and later obtains one, such Assignor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent to the extent necessary
to maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

2.7 [RESERVED].

2.8 Certain Significant Transactions. During the one year period preceding the
date of this Agreement, no Person shall have merged or consolidated with or into
any Assignor, and no Person shall have liquidated into, or transferred all or
substantially all of its assets to, any Assignor, in each case except as
described in Annex E hereto. With respect to any transactions so described in
Annex E hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
shall have furnished to the Collateral Agent such UCC lien searches as may have
been requested with respect to such Person and its assets, to establish that no
security interest (excluding Permitted Liens) continues perfected on the date
hereof with respect to any Person described above (or the assets transferred to
the respective Assignor by such Person), including without limitation pursuant
to Section 9-316(a)(3) of the UCC.

 

 

NEWYORK 6868044 (2K)

-7-

 

 

 



 

--------------------------------------------------------------------------------

2.9 Non-UCC Property. The aggregate fair market value (as determined by the
Assignors in good faith) of all property of the Assignors of the types described
in clauses (1), (2) and (3) of Section 9-311(a) of the UCC does not exceed
$5,000,000. If the aggregate value of all such property at any time owned by all
Assignors exceeds $5,000,000, the Assignors shall provide prompt written notice
thereof to the Collateral Agent and, upon the request of the Collateral Agent,
the Assignors shall promptly (and in any event within 30 days) take such actions
(at their own cost and expense) as may be required under the respective United
States, State or other laws referenced in Section 9-311(a) of the UCC to perfect
the security interests granted herein in any Collateral where the filing of a
financing statement does not perfect the security interest in such property in
accordance with the provisions of Section 9-311(a) of the UCC.

2.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.

2.11 Collateral in the Possession of a Bailee. If any material amounts of
Inventory or other Goods (as to the Assignors taken as a whole) are at any time
in the possession of a bailee, such Assignor shall promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, shall use
its reasonable best efforts to promptly obtain an acknowledgment from such
bailee, in form and substance reasonably satisfactory to the Collateral Agent,
that the bailee holds such Collateral for the benefit of the Collateral Agent
and shall act upon the instructions of the Collateral Agent, without the further
consent of such Assignor. The Collateral Agent agrees with such Assignor that
the Collateral Agent shall not give any such instructions unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by the respective Assignor with respect to any such bailee.

2.12 Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.

2.13 Certain Representations and Warranties Regarding Certain Collateral. Each
Assignor represents and warrants that on the date hereof: (i)  the Stock (and
any warrants or options to purchase Stock) held by such Assignor consists of the
number and type of shares of the stock (or warrants or options to purchase any
stock) of the corporations as described in Annex O hereto; (ii) such Stock
referenced in clause (i) of this paragraph constitutes that percentage of the
issued and outstanding capital stock of the issuing corporation as is set forth
in Annex O hereto; (iii) the Notes held by such Assignor consist of the
promissory notes described in Annex P hereto where such Assignor is listed as
the Lender; (iv) the Limited Liability Company Interests held by such Assignor
consist of the number and type of interests of the Persons described in Annex Q
hereto; (v) each such Limited Liability Company Interest

 

 

NEWYORK 6868044 (2K)

-8-

 

 

 



 

--------------------------------------------------------------------------------

referenced in clause (iv) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex Q hereto; (vi) the Partnership Interests held by such Assignor consist of
the number and type of interests of the Persons described in Annex R hereto;
(vii) each such Partnership Interest referenced in clause (vi) of this paragraph
constitutes that percentage or portion of the entire partnership interest of the
Partnership as set forth in Annex R hereto; (viii) such Assignor has complied
with the respective procedure set forth in Section 1.1(b) hereof with respect to
each item of Collateral described in Annexes O through R hereto for such
Assignor; and (ix) on the date hereof, such Assignor owns no other Stock,
Limited Liability Company Interests or Partnership Interests.

ARTICLE III

 

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL

3.1 Additional Representations and Warranties. As of the time when each of its
Accounts arises, each Assignor shall be deemed to have represented and warranted
that each such Account, and all records, papers and documents relating thereto
(if any) are genuine and what they purport to be, and that all papers and
documents (if any) relating thereto (i) will, to the knowledge of such Assignor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labor or services or the sale or lease and delivery of
the merchandise listed therein, or both, (ii) will be the only original writings
evidencing and embodying such obligation of the account debtor named therein
(other than copies created for general accounting purposes), (iii) will, to the
knowledge of such Assignor, evidence true and valid obligations, enforceable in
accordance with their respective terms, and (iv) will be in compliance and will
conform in all material respects with all applicable federal, state and local
laws and applicable laws of any relevant foreign jurisdiction.

3.2 Maintenance of Records. Each Assignor will keep and maintain at its own cost
and expense accurate records of its Accounts and Contracts pursuant to its
historical customs and practices, including, but not limited to, originals of
all documentation (including each Contract) with respect thereto, records of all
payments received, all credits granted thereon, all merchandise returned and all
other dealings therewith, and such Assignor will make the same available on any
premise of any Assignor to the Collateral Agent for inspection, at such
Assignor’s own cost and expense, at any and all reasonable times upon prior
notice to such Assignor and otherwise in accordance with the Credit Agreement.
Upon the occurrence and during the continuance of an Event of Default and at the
request of the Collateral Agent, such Assignor shall, at its own cost and
expense, deliver all tangible evidence of its Accounts and Contract Rights
(including, without limitation, all documents evidencing the Accounts and all
Contracts) and such books and records to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Assignor). Upon the occurrence and during the continuance of an Event of
Default and if the Collateral Agent so directs, such Assignor shall legend, in
form and manner satisfactory to the Collateral Agent, the Accounts and the
Contracts, as well as books, records and documents (if any) of such Assignor
evidencing or pertaining to such Accounts and Contracts with an appropriate
reference to the fact that such

 

 

NEWYORK 6868044 (2K)

-9-

 

 

 



 

--------------------------------------------------------------------------------

Accounts and Contracts have been assigned to the Collateral Agent and that the
Collateral Agent has a security interest therein.

3.3 Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, if the Collateral Agent so
directs any Assignor, such Assignor agrees (x) to cause all payments on account
of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and (z)
that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 7.4 of this Agreement. The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by an Assignor or the Collateral Agent, shall be borne
by the relevant Assignor. The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.

3.4 Modification of Terms; etc. Except in accordance with such Assignor’s
ordinary course of business and consistent with reasonable business judgment or
as permitted by Section 3.5, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent.

3.5 Collection. Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of

 

 

NEWYORK 6868044 (2K)

-10-

 

 

 



 

--------------------------------------------------------------------------------

collection, whether incurred by an Assignor or the Collateral Agent, shall be
borne by the relevant Assignor.

3.6 Instruments. If any Assignor owns or acquires any Instrument in excess of
$500,000 constituting Collateral (other than (x) checks and other payment
instruments received and collected in the ordinary course of business and (y)
any Intercompany Note, such Assignor will within 10 Business Days notify the
Collateral Agent thereof, and upon request by the Collateral Agent will promptly
deliver such Instrument to the Collateral Agent appropriately endorsed to the
order of the Collateral Agent.

3.7 Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.8 Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

3.9 Deposit Accounts; Etc. (a) No Assignor maintains, or at any time after the
date of this Agreement shall establish or maintain, any demand, time, savings,
passbook or similar account, except for such accounts maintained with a bank (as
defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States. Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Assignor, each Deposit Account maintained by such Assignor (including a
description thereof and the respective account number), the name of the
respective bank with

 

 

NEWYORK 6868044 (2K)

-11-

 

 

 



 

--------------------------------------------------------------------------------

which such Deposit Account is maintained, and the jurisdiction of the respective
bank with respect to such Deposit Account. For each Deposit Account (other than
(i) the Cash Collateral Account or any other Deposit Account maintained with the
Collateral Agent and (ii) any Excluded Account), the respective Assignor shall
cause the bank with which the Deposit Account is maintained to execute and
deliver to the Collateral Agent, within 45 days after the date of this Agreement
(or such later date as may be reasonably acceptable to the Collateral Agent in
its sole discretion) or, if later, at the time of the establishment of the
respective Deposit Account, a “control agreement” in the form of Annex G hereto
(appropriately completed), with such changes thereto or in such other form (in
either case) as may be acceptable to the Collateral Agent. If any bank with
which a Deposit Account is maintained refuses to, or does not, enter into such a
“control agreement”, then the respective Assignor shall promptly (and in any
event within 45 days after the date of this Agreement (or such other date as may
be reasonably acceptable to the Collateral Agent in its sole discretion) or, if
later, 45 days after the establishment of such account (or such later date as
may be reasonably acceptable to the Collateral Agent in its sole discretion))
close the respective Deposit Account and transfer all balances therein to the
Cash Collateral Account or another Deposit Account meeting the requirements of
this Section 3.9. If any bank with which a Deposit Account is maintained refuses
to subordinate all its claims with respect to such Deposit Account to the
Collateral Agent’s security interest therein on terms satisfactory to the
Collateral Agent, then the Collateral Agent, at its option, may (x) require that
such Deposit Account be terminated in accordance with the immediately preceding
sentence or (y) agree to a “control agreement” without such subordination,
provided that in such event the Collateral Agent may at any time, at its option,
subsequently require that such Deposit Account be terminated (within 45 days
after notice from the Collateral Agent) in accordance with the requirements of
the immediately preceding sentence. The Collateral Agent agrees that it will
only give a “Notice of Exclusive Control” under a “control agreement” following
the occurrence of an Event of Default.

(b)       After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for (i) Deposit
Accounts established and maintained with banks and meeting the requirements of
preceding clause (a) and (ii) Excluded Accounts. At the time any such Deposit
Account (other than an Excluded Account) is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish to the Collateral
Agent a supplement to Annex F hereto containing the relevant information with
respect to the respective Deposit Account and the bank with which same is
established.

3.10 Letter-of-Credit Rights. If any Assignor is at any time a beneficiary under
a letter of credit with a stated amount of $500,000 or more, such Assignor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied as provided in this Agreement after the
occurrence and during the continuance of an Event of Default.

 

 

NEWYORK 6868044 (2K)

-12-

 

 

 



 

--------------------------------------------------------------------------------

3.11 Commercial Tort Claims. All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement in an amount (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of $500,000 or more are described in Annex H hereto. If any Assignor shall at
any time after the date of this Agreement acquire a Commercial Tort Claim in an
amount (taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $500,000 or more, such Assignor shall
promptly notify the Collateral Agent thereof in a writing signed by such
Assignor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.

3.12 Chattel Paper. Upon the request of the Collateral Agent made at any time or
from time to time, each Assignor shall promptly furnish to the Collateral Agent
a list of all Electronic Chattel Paper held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC. Each Assignor will promptly (and in
any event within 10 days) following any request by the Collateral Agent, deliver
all of its Tangible Chattel Paper to the Collateral Agent. At all times, each
Assignor will mark Tangible Chattel Paper with a legend provided by the
Collateral Agent indicating the security interest herein.

3.13 Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.

ARTICLE IV

 

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks and Domain Names listed in Annex I hereto for such
Assignor and that said listed Marks and Domain Names include all United States
marks and applications for United States marks registered in the United States
Patent and Trademark Office and all Domain Names that such Assignor owns or,
except as set forth on Annex I, uses in connection with its business as of the
date hereof. Each Assignor represents and warrants that it owns, is licensed to
use or otherwise has the right to use, all material Marks and material Domain
Names that it uses. Each Assignor further warrants that it has no knowledge of
any third party claim received by it that any aspect of such Assignor’s present
or contemplated business operations infringes or will infringe any trademark,
service mark or trade name of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Assignor represents and warrants that it is the true and
lawful owner of or otherwise has the right

 

 

NEWYORK 6868044 (2K)

-13-

 

 

 



 

--------------------------------------------------------------------------------

to use all U.S. trademark registrations and Domain Name registrations listed in
Annex I hereto for such Assignor and that, to each Assignor’s knowledge, said
registrations are valid, subsisting, have not been canceled and that such
Assignor is not aware of any third-party claim that any of said registrations is
invalid or unenforceable, and is not aware that there is any reason that any of
said applications for United States Marks will not mature into registrations,
except to the extent the same, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. Each Assignor
hereby grants to the Collateral Agent an absolute power of attorney to sign,
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
or similar registrar in order to effect an absolute assignment of all right,
title and interest in each Mark and/or Domain Name, and record the same.

4.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any material Mark or Domain Name absent prior written approval of the Collateral
Agent.

4.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

4.4 Preservation of Marks. Each Assignor agrees to take all such actions as are
reasonably necessary to preserve its Marks as trademarks or service marks under
the laws of the United States (other than any such Marks which are no longer
used or useful in its business or operations).

4.5 Maintenance of Registration. Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain all Mark and/or
Domain Name registrations, including but not limited to affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent (other than with respect to registrations and
applications deemed by such Assignor in its reasonable business judgment to be
no longer prudent to pursue).

4.6 Future Registered Marks and Domain Names. If any Mark registration is issued
hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by Assignor, within 30 days of receipt of such certificate or
similar indicia of ownership, such Assignor shall deliver to the Collateral
Agent a copy of such registration certificate or similar indicia of

 

 

NEWYORK 6868044 (2K)

-14-

 

 

 



 

--------------------------------------------------------------------------------

ownership, and a grant of a security interest in such Mark and/or Domain Name,
to the Collateral Agent and at the expense of such Assignor, confirming the
grant of a security interest in such Mark and/or Domain Name to the Collateral
Agent hereunder, the form of such security to be substantially in the form of
Annex L hereto or in such other form as may be reasonably satisfactory to the
Collateral Agent.

4.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same, vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such rights,
title and interest shall immediately vest, in the Collateral Agent for the
benefit of the Secured Creditors, and the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 4.1 hereof to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) take and use or sell the Marks or
Domain Names and the goodwill of such Assignor’s business symbolized by the
Marks or Domain Names and the right to carry on the business and use the assets
of such Assignor in connection with which the Marks or Domain Names have been
used; and (iii) direct such Assignor to refrain, in which event such Assignor
shall refrain, from using the Marks or Domain Names in any manner whatsoever,
directly or indirectly, and such Assignor shall execute such further documents
that the Collateral Agent may reasonably request to further confirm this and to
transfer ownership of the Marks or Domain Names and registrations and any
pending trademark applications in the United States Patent and Trademark Office
or applicable Domain Name registrar to the Collateral Agent.

ARTICLE V

 

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (i) all material
Trade Secret Rights, (ii) the Patents listed in Annex J hereto for such Assignor
and that said Patents include all the United States patents and applications for
United States patents that such Assignor owns as of the date hereof and (iii)
the registered Copyrights listed in Annex K hereto for such Assignor and that
said Copyrights are all the United States copyrights registered with the United
States Copyright Office and applications to United States copyrights that such
Assignor owns as of the date hereof. Each Assignor further warrants that it has
no knowledge of any third party claim that any aspect of such Assignor’s present
or contemplated business operations infringes or will infringe any patent of any
other Person or such Assignor has misappropriated any Trade Secret or
proprietary information which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor hereby
grants to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the United States Patent and Trademark Office or the
United States Copyright Office in order to effect an absolute assignment of all
right, title and interest in each Patent or Copyright, and to record the same.

 

 

NEWYORK 6868044 (2K)

-15-

 

 

 



 

--------------------------------------------------------------------------------

5.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any material Patent or Copyright absent prior written approval of the Collateral
Agent.

5.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Assignor’s rights in
any Patent or Copyright or to any claim that the practice of any Patent or use
of any Copyright violates any property right of a third party, or with respect
to any misappropriation of any Trade Secret Right or any claim that practice of
any Trade Secret Right violates any property right of a third party, in each
case, in any manner which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor further
agrees, absent direction of the Collateral Agent to the contrary, to diligently
prosecute, in accordance with its reasonable business judgment, any Person
infringing any Patent or Copyright or any Person misappropriating any Trade
Secret Right, in each case to the extent that such infringement or
misappropriation, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.4 Maintenance of Patents or Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each material Patent or Copyright, absent prior written
consent of the Collateral Agent.

5.5 Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex J hereto and (ii) Copyrights listed on Annex K
hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of the Assignor’s
business), absent written consent of the Collateral Agent.

5.6 Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent, registration of a Copyright, or acquisition of a
registered Copyright, or of filing of an application for a United States Patent
or Copyright, the relevant Assignor shall deliver to the Collateral Agent a copy
of said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of a security interest as to such
Patent or Copyright, as the case may be, to the Collateral Agent and at the
expense of such Assignor, confirming the grant of a security interest, the form
of such grant of a security interest to be substantially in the form of Annex M
or N hereto, as appropriate, or in such other form as may be reasonably
satisfactory to the Collateral Agent.

5.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title, and interest
of such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, in which case the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 5.1 hereof to
execute, cause to be acknowledged and notarized and

 

 

NEWYORK 6868044 (2K)

-16-

 

 

 



 

--------------------------------------------------------------------------------

to record said absolute assignment with the applicable agency; (ii) take and
practice or sell the Patents and Copyrights; and (iii) direct such Assignor to
refrain, in which event such Assignor shall refrain, from practicing the Patents
and using the Copyrights directly or indirectly, and such Assignor shall execute
such further documents as the Collateral Agent may reasonably request further to
confirm this and to transfer ownership of the Patents and Copyrights to the
Collateral Agent for the benefit of the Secured Creditors.

ARTICLE VI

 

PROVISIONS CONCERNING ALL COLLATERAL

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Debt Agreements, each Assignor will do nothing to impair, in any
material respect, the rights of the Collateral Agent in the Collateral. Each
Assignor will at all times maintain insurance, at such Assignor’s own expense to
the extent and in the manner provided in the Secured Debt Agreements. Except to
the extent otherwise permitted to be retained by such Assignor or applied by
such Assignor pursuant to the terms of the Secured Debt Agreements, the
Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 7.4 hereof. Each Assignor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Assignor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Assignor.

6.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each Assignor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its Inventory, such Assignor shall
request that such warehouse receipt or receipt in the nature thereof shall not
be “negotiable” (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law).

6.3 Additional Information. Each Assignor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such information with respect to the Collateral (including the
identity of the Collateral or such components thereof as may have been requested
by the Collateral Agent, and the estimated value and location of such
Collateral). Without limiting the forgoing, each Assignor agrees that it shall
promptly (and in any event within 20 days after its receipt of the respective
request) furnish to the Collateral Agent such updated Annexes hereto as may from
time to time be reasonably requested by the Collateral Agent.

6.4 Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and

 

 

NEWYORK 6868044 (2K)

-17-

 

 

 



 

--------------------------------------------------------------------------------

take such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Collateral Agent
deems reasonably appropriate or advisable to perfect, preserve or protect its
security interest in the Collateral consistent with the provisions of this
Agreement.

6.5 Financing Statements. Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor with further reference to those assets specifically excluded from the
grant of the security interest contained in this Agreement).

ARTICLE VII

 

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may:

(i)        personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from such Assignor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon such Assignor’s premises where any of
the Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii)       instruct the obligor or obligors on any agreement, instrument or
other obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii)      instruct all banks which have entered into a control agreement with
the Collateral Agent to transfer all monies, securities and instruments held by
such depositary bank to the Cash Collateral Account;

(iv)      sell, assign or otherwise liquidate any or all of the Collateral or
any part thereof in accordance with Section 7.2 hereof, or direct such Assignor
to sell, assign or

 

 

NEWYORK 6868044 (2K)

-18-

 

 

 



 

--------------------------------------------------------------------------------

otherwise liquidate any or all of the Collateral or any part thereof, and, in
each case, take possession of the proceeds of any such sale or liquidation;

(v)       take possession of the Collateral or any part thereof, by directing
such Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x)       forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent;

(y)       store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 7.2 hereof; and

(z)       while the Collateral shall be so stored and kept, provide such
security and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain it in good condition;

(vi)      license or sublicense, whether on an exclusive or nonexclusive basis,
any Marks, Domain Names, Patents or Copyrights included in the Collateral for
such term and on such conditions and in such manner as the Collateral Agent
shall in its sole judgment determine;

(vii)     apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 7.4;

(viii)    accelerate any Note which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Note (including,
without limitation, to make any demand for payment thereon);

(ix)      transfer all or any part of the Collateral into the Collateral Agent’s
name or the name of its nominee or nominees;

(x)       vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Assignor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Assignor,
with full power of substation to do so); and

(xi)      take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such

 

 

NEWYORK 6868044 (2K)

-19-

 

 

 



 

--------------------------------------------------------------------------------

Assignor of said obligation. By accepting the benefits of this Agreement and
each other Security Document, the Secured Creditors expressly acknowledge and
agree that this Agreement and each other Security Document may be enforced only
by the action of the Collateral Agent acting upon the instructions of the
Required Secured Creditors and that no other Secured Creditor shall have any
right individually to seek to enforce or to enforce this Agreement or to realize
upon the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Collateral Agent for the benefit of
the Secured Creditors upon the terms of this Agreement and the other Security
Documents.

7.2 Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Collateral Agent or after any overhaul
or repair at the expense of the relevant Assignor which the Collateral Agent
shall determine to be commercially reasonable. Any such sale, lease or other
disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of Sections 9-610 through 9-613 of the UCC
and/or such other mandatory requirements of applicable law as may apply to the
respective disposition. The Collateral Agent may, without notice or publication,
adjourn any public or private disposition or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the disposition,
and such disposition may be made at any time or place to which the disposition
may be so adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such Assignor only such notice of disposition as
shall be required by such applicable law. Each Assignor agrees to do or cause to
be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

7.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL

 

 

NEWYORK 6868044 (2K)

-20-

 

 

 



 

--------------------------------------------------------------------------------

PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each
Assignor hereby further waives, to the extent permitted by law:

(i)        all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);

(ii)       all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder; and

(iii)      all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

7.4 Application of Proceeds. (a) All moneys collected by the Collateral Agent
(or, to the extent any Mortgage or any other Security Document requires proceeds
of collateral under such other Security Document to be applied in accordance
with the provisions of this Agreement, the Collateral Agent or other agent under
such other Security Document) upon any sale or other disposition of the
Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as follows:

(i)        first, to the payment of all amounts owing the Collateral Agent of
the type described in clauses (iii), (iv) and (v) of the definition of
“Obligations”;

(ii)       second, to the extent proceeds remain after the application pursuant
to the preceding clause (i), to the payment of all amounts owing to the
Administrative Agent of the type described in clauses (v) and (vi) of the
definition of “Obligations”;

(iii)      third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), an amount equal to the outstanding
Primary Obligations shall be paid to the Secured Creditors as provided in
Section 7.4(e) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Primary Obligations or, if the proceeds are insufficient to pay
in full all such Primary Obligations, its Pro Rata Share of the amount remaining
to be distributed;

 

 

NEWYORK 6868044 (2K)

-21-

 

 

 



 

--------------------------------------------------------------------------------

(iv)      fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 7.4(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

(v)       fifth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iv), inclusive, and following the termination
of this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor
or to whomever may be lawfully entitled to receive such surplus.

               (b)       For purposes of this Agreement, (x) “Pro Rata Share”
shall mean, when calculating a Secured Creditor’s portion of any distribution or
amount, that amount (expressed as a percentage) equal to a fraction the
numerator of which is the then unpaid amount of such Secured Creditor’s Primary
Obligations or Secondary Obligations, as the case may be, and the denominator of
which is the then outstanding amount of all Primary Obligations or Secondary
Obligations, as the case may be, (y) “Primary Obligations” shall mean (i) in the
case of the Credit Document Obligations, all principal of, premium, fees and
interest on, all Loans, all Unpaid Drawings, the Stated Amount of all
outstanding Letters of Credit and all Fees and (ii) in the case of the Other
Obligations, all amounts due under each Secured Hedging Agreement (other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities) and (z) “Secondary Obligations” shall mean all
Obligations other than Primary Obligations.

(c)       When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

(d)       Each of the Secured Creditors, by their acceptance of the benefits
hereof and of the other Security Documents, agrees and acknowledges that if the
Lender Creditors receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Revolving Loans under the Credit Agreement and
Unpaid Drawings have been paid in full), such amounts shall be paid to the
Administrative Agent under the Credit Agreement and held by it, for the equal
and ratable benefit of the Lender Creditors, as cash security for the repayment
of Obligations owing to the Lender Creditors as such. If any amounts are held as
cash security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit under the

 

 

NEWYORK 6868044 (2K)

-22-

 

 

 



 

--------------------------------------------------------------------------------

Credit Agreement, and after the application of all such cash security to the
repayment of all Obligations owing to the Lender Creditors after giving effect
to the termination of all such Letters of Credit, if there remains any excess
cash, such excess cash shall be returned by the Administrative Agent to the
Collateral Agent for distribution in accordance with Section 7.4(a) hereof.

(e)       All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(f)        For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Other Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Primary Obligations and Secondary Obligations owed to the Lender Creditors or
the Other Creditors, as the case may be. Unless it has received written notice
from a Lender Creditor or an Other Creditor to the contrary, the Administrative
Agent and each Representative, in furnishing information pursuant to the
preceding sentence, and the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secondary Obligations are outstanding. Unless it has
written notice from an Other Creditor to the contrary, the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secured Hedging Agreements
are in existence.

(g)       It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

 

NEWYORK 6868044 (2K)

-23-

 

 

 



 

--------------------------------------------------------------------------------

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VIII

 

INDEMNITY

8.1 Indemnity. (a)  Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor and their
respective successors, assigns, employees, affiliates and agents (hereinafter in
this Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Secured Debt Agreement or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). Each Assignor agrees that upon written notice by any Indemnitee of
the assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.

(b)       Without limiting the application of Section 8.1(a) hereof, each
Assignor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge of any taxes or Liens

 

 

NEWYORK 6868044 (2K)

-24-

 

 

 



 

--------------------------------------------------------------------------------

upon or in respect of the Collateral, premiums for insurance with respect to the
Collateral and all other fees, costs and expenses in connection with protecting,
maintaining or preserving the Collateral and the Collateral Agent’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Collateral.

(c)       Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Secured Debt
Agreement or in any writing contemplated by or made or delivered pursuant to or
in connection with this Agreement or any other Secured Debt Agreement.

(d)       If and to the extent that the obligations of any Assignor under this
Section 8.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes (as defined in the Credit
Agreement) issued, and Loans made, under the Credit Agreement, the termination
of all Letters of Credit issued under the Credit Agreement, the termination of
all Secured Hedging Agreements and the payment of all other Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.

ARTICLE IX

 

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by

 

 

NEWYORK 6868044 (2K)

-25-

 

 

 



 

--------------------------------------------------------------------------------

a State or governmental unit of a State. Without limiting the foregoing, the
term “account” shall include all Health-Care-Insurance Receivables.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts

 

 

NEWYORK 6868044 (2K)

-26-

 

 

 



 

--------------------------------------------------------------------------------

and (iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Assignor, including any registrations of any copyrights in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“Excluded Accounts” shall mean (i) any Deposit Account used solely for funding
payroll, pension contributions or segregating payroll taxes and (ii) any petty
cash Deposit Account that does not have a cash balance at any time exceeding
$50,000 so long as the aggregate of all such petty cash Deposit Accounts that
are not subject to a “control agreement” as provided in Section 3.9 hereof do
not have cash balances at any time exceeding $500,000.

 

 

NEWYORK 6868044 (2K)

-27-

 

 

 



 

--------------------------------------------------------------------------------

“Excluded Property” shall mean all ownership interests in (a) (i) Lee
Enterprises, Incorporated Retirement Account Plan and related trust, (ii) Lee
Enterprises, Incorporated Outside Directors Deferral Plan (effective January 1,
2005), (iii) Lee Enterprises, Incorporated Supplementary Benefit Plan and Trust
for Non-Qualified Deferred Compensation Benefit Plans of Lee Enterprises (dated
January 1, 2006), (iv) Lee Enterprises, Incorporated 1977 Employee Stock
Purchase Plan (amended May 17, 2008), and (v) Lee Enterprises, Incorporated
Supplemental Employee Stock Purchase Plan (amended February 20, 2007) (each as
amended modified, restated and/or supplemented from time to time), in each case
so long as such plans are solely for the benefit of officers, directors and/or
employees of any Assignor or any Subsidiary thereof, and (b) any Equity
Interests held by any Assignor in Madison Newspapers, Inc., The Capital Times
Company, or TNI Partners (each a “Specified Entity”) so long as, in each case as
to any Specified Entity, such Specified Entity is not a Subsidiary of the
Borrower.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Financial Assets” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

 

NEWYORK 6868044 (2K)

-28-

 

 

 



 

--------------------------------------------------------------------------------

“Joint Venture Investment Property” shall mean all Limited Liability Company
Interests, Partnership Interests and Stock.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time represented by any Limited Liability Company Interest.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Assignor in any limited
liability company that is not a Subsidiary of such Assignor.

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired by any Assignor, which are
registered or filed in the United States Patent and Trademark Office or the
equivalent thereof in any state of the United States or any equivalent foreign
office or agency, as well as any unregistered trademarks and service marks used
by an Assignor and any trade dress including logos, designs, fictitious business
names and other business identifiers used by any Assignor.

“Notes” shall mean (x) all intercompany notes at any time issued to each
Assignor and (y) all other promissory notes from time to time issued to, or held
by, each Assignor.

“Obligations” shall mean and include, as to any Assignor, all of the following:

(i)  the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, each Credit Document to which such Assignor is a party
(including, without limitation, in the

 

 

NEWYORK 6868044 (2K)

-29-

 

 

 



 

--------------------------------------------------------------------------------

event such Assignor is a Guarantor, all such obligations, liabilities and
indebtedness of such Assignor under its Guaranty) and the due performance and
compliance by such Assignor with all of the terms, conditions and agreements
contained in each such Credit Document (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations or indebtedness with respect to Secured Hedging Agreements, being
herein collectively called the “Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Other
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Secured Hedging Agreement, whether such Secured Hedging
Agreement is now in existence or hereinafter arising (including, without
limitation, in the case of a Assignor that is a Guarantor, all obligations,
liabilities and indebtedness of such Assignor under its Guaranty in respect of
the Secured Hedging Agreements), and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Secured Hedging Agreement (all such obligations, liabilities and indebtedness
under this clause (ii) being herein collectively called the “Other
Obligations”);

(iii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs;

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 8.1 of this Agreement; and

(vi) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

 

 

NEWYORK 6868044 (2K)

-30-

 

 

 



 

--------------------------------------------------------------------------------

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), represented by any Partnership
Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Assignor in any general
partnership or limited partnership that is not a Subsidiary of such Assignor.

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, as well as any application for a patent now or hereafter made by any
Assignor.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations or Letters of Credit are outstanding or any Commitments under the
Credit Agreement exist, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders) and (ii) at any time
after all of the Credit Document Obligations have been paid in full and all
Commitments under the Credit Agreement have been terminated and no further
Commitments and Letters of Credit may be provided thereunder, the holders of a
majority of the Other Obligations.

 

 

NEWYORK 6868044 (2K)

-31-

 

 

 



 

--------------------------------------------------------------------------------

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and each Secured Hedging Agreement.

“Secured Hedging Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Securities Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

“Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Specified Entity” shall have the meaning provided in the definition of
“Excluded Property” contained herein.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of stock owned
by any Assignor of any Domestic Corporation that is not a Subsidiary of such
Assignor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock at any time by any Assignor of any Domestic Corporation that is not a
Subsidiary of such Assignor.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

 

NEWYORK 6868044 (2K)

-32-

 

 

 



 

--------------------------------------------------------------------------------

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of an Assignor worldwide whether written
or not.

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

“Transmitting Utility” shall have the meaning given such term in Section
9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.

ARTICLE X

 

MISCELLANEOUS

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be. All notices and other communications shall be in writing and addressed
as follows:

 

(a)

if to any Assignor, c/o:

Lee Enterprises, Incorporated

201 North Harrison Street

Davenport, Iowa 52801

Attention: Chief Financial Officer

Telephone No.: (563) 383-2179

Telecopier No.: (563) 327-2600

 

(b)

if to the Collateral Agent, at:

 

 

NEWYORK 6868044 (2K)

-33-

 

 

 



 

--------------------------------------------------------------------------------

60 Wall Street

New York, New York 10005

Attention: Susan Lefevre

Telephone No.: (212) 250-6114

Telecopier No.: (212) 797-5692

(c)       if to any Lender Creditor (other than the Collateral Agent), at such
address as such Lender Creditor shall have specified in the Credit Agreement;

(d)       if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to each Assignor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12 hereof,
none of the terms and conditions of this Agreement may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by
each Assignor directly affected thereby (it being understood that the addition
or release of any Assignor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Assignor other than the Assignor so added
or released) and the Collateral Agent (with the written consent of the Required
Secured Creditors); provided, however, that any change, waiver, modification or
variance affecting the rights and benefits of a single Class of Secured
Creditors (and not all Secured Creditors in a like or similar manner) also shall
require the written consent of the Requisite Creditors of such affected Class.
For the purpose of this Agreement, the term “Class” shall mean each class of
Secured Creditors, i.e., whether (x) the Lender Creditors as holders of the
Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Agreement, the term “Requisite
Creditors” of any Class shall mean each of (x) with respect to the Credit
Document Obligations, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders), and (y) with
respect to the Other Obligations, the holders of at least a majority of all
Other Obligations outstanding from time to time.

10.3 Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

10.4 Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8 hereof, (ii)
be binding upon each Assignor, its successors and assigns; provided, however,
that no Assignor shall assign any of its rights or obligations hereunder without
the prior written consent of the Collateral Agent (with the prior written

 

 

NEWYORK 6868044 (2K)

-34-

 

 

 



 

--------------------------------------------------------------------------------

consent of the Required Secured Creditors), and (iii) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent, the other Secured Creditors and their respective successors,
transferees and assigns. All agreements, statements, representations and
warranties made by each Assignor herein or in any certificate or other
instrument delivered by such Assignor or on its behalf under this Agreement
shall be considered to have been relied upon by the Secured Creditors and shall
survive the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR
CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT
LACKS JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER
THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY ASSIGNOR IN ANY OTHER JURISDICTION.

 

 

NEWYORK 6868044 (2K)

-35-

 

 

 



 

--------------------------------------------------------------------------------

(b)       EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)       EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7 Assignor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Assignor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

10.8 Termination; Release. (a)  After the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 8.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Assignor, will
promptly execute and deliver to such Assignor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which the Total Commitment under the
Credit Agreement has been terminated and all Secured Hedging Agreements have
been terminated, no Note under (and as defined in) the Credit Agreement is
outstanding and all Loans thereunder have been repaid in full, all Letters of
Credit issued under the Credit Agreement have been terminated and all
Obligations then due and payable have been paid in full.

(b)       In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) (x) at any time prior to the
time at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by Section 10.02
of the Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or disposition (or from such release) are applied in accordance with
the terms of the Credit Agreement or such other Secured Debt Agreement, as the
case may be, to the extent required to be so applied, the Collateral Agent, at
the request and

 

 

NEWYORK 6868044 (2K)

-36-

 

 

 



 

--------------------------------------------------------------------------------

expense of such Assignor, will duly release from the security interest created
hereby (and will execute and deliver such documentation, including termination
or partial release statements and the like in connection therewith) and assign,
transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or otherwise disposed of, or released, and as may be in the
possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Subsidiary
Guarantor from the Subsidiaries Guaranty in accordance with the provisions
thereof, such Assignor (and the Collateral at such time assigned by the
respective Assignor pursuant hereto) shall be released from this Agreement.

(c)       At any time that an Assignor desires that the Collateral Agent take
any action to acknowledge or give effect to any release of Collateral pursuant
to the foregoing Section 10.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 10.8(a) or (b). At any time that the Borrower or the
respective Assignor desires that a Subsidiary of the Borrower which has been
released from the Subsidiaries Guaranty be released hereunder as provided in the
last sentence of Section 10.8(b) hereof, it shall deliver to the Collateral
Agent a certificate signed by a principal executive officer of the Borrower and
the respective Assignor stating that the release of the respective Assignor (and
its Collateral) is permitted pursuant to such Section 10.8(b). If reasonably
requested by the Collateral Agent (although the Collateral Agent shall have no
obligation to make such request), the relevant Assignor shall furnish
appropriate legal opinions (from counsel, reasonably acceptable to the
Collateral Agent) to the effect set forth in this Section 10.8(c).

(d)       The Collateral Agent shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Section 10.8.

10.9 Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 The Collateral Agent and the other Secured Creditors. The Collateral Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

 

 

NEWYORK 6868044 (2K)

-37-

 

 

 



 

--------------------------------------------------------------------------------

10.12 Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
an Assignor hereunder by (x) executing a counterpart hereof and delivering same
to the Collateral Agent or by executing a joinder agreement and delivering same
to the Collateral Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Collateral Agent, (y) delivering supplements to
Annexes A through F, inclusive, H through K, inclusive, and O through R,
inclusive, hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Assignor on such date and (z) taking
all actions as specified in this Agreement as would have been taken by such
Assignor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Collateral Agent and with all
documents and actions required above to be taken to the reasonable satisfaction
of the Collateral Agent.

10.13 Post-Signing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that no Assignor shall be required to deliver completed Annexes to
this Agreement upon its execution and delivery hereof, provided that completed
Annexes to this Agreement shall be completed and delivered to the Collateral
Agent (whereupon they shall be attached to, and become a part of, this Agreement
as if they had been delivered concurrently upon the execution and deliver hereof
by each Assignor) as promptly as practicable, and in any event not later than
the Security Requirement Date. In furtherance of the foregoing, all
representations, warranties and covenants contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing and no Default or Event of Default shall be deemed to occur
as a result of the failure of the Assignors to deliver completed Annexes to this
Agreement upon their execution and delivery hereof so long as completed Annexes
are delivered to the Collateral Agent as promptly as practicable, and in any
event not later than the Security Requirement Date.

[Remainder of this page intentionally left blank; signature page follows]

 

 

NEWYORK 6868044 (2K)

-38-

 

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED, as an Assignor

 

 

By:/s/ Carl G. Schmidt  

Title: Vice President, Chief Financial Officer
& Treasurer

 

 

ACCUDATA, INC., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

INN PARTNERS, L.C., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

JOURNAL-STAR PRINTING CO., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

K. FALLS BASIN PUBLISHING, INC., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

 

Signature page to Lee Security Agreement

NEWYORK 6868044 (2K)

 

 



 

--------------------------------------------------------------------------------

 

 

LEE CONSOLIDATED HOLDINGS CO., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

LEE PUBLICATIONS, INC., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

LEE PROCUREMENT SOLUTIONS CO., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

LINT CO., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

 

SIOUX CITY NEWSPAPERS, INC., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 

TARGET MARKETING SYSTEMS, INC., as an Assignor

 

 

By: /s/ C.D. Waterman III                
Title: Secretary

 

 



Signature page to Lee Security Agreement

NEWYORK 6868044 (2K)

 

 



 

--------------------------------------------------------------------------------

 

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

By:/s/ Susan LeFevre

Title: Director

 

By:/s/ Erin Morrissey

Title: Vice President

 

 

Signature page to Lee Security Agreement

NEWYORK 6868044 (2K)

 

 



 

--------------------------------------------------------------------------------

 